DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 22 and 25 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 22 recites the limitation "the first platform" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites “the second tower configured to removably fix with the first crossbar such that the second crossbar and the first tower securely engage with 10each other” is unclear because the limitation switches between the second and first tower and the first and second crossbar.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 20, 21, 23-27, 31-33 and 35-37 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Hight et al. (U.S. Pub. No. 2013/0269710 – herein referred to as Hight).
Regarding claim 20, Hight teaches in Figures 1 and 41-53 (see alternative crossbar/tower configurations in Figs. 54-68A) a system of an adjustable support apparatus for a surgery table, comprising: 5a first post (32) extending vertically between a first and a second end of the first post; a first crossbar (283) mounted to the first post proximate to the second end of the first post, the first crossbar capable of being oriented perpendicular to the first post such that a first 10and a second end of the first crossbar being in a different plane than the first and second ends of the first post, the first crossbar comprising top and bottom surfaces, the first crossbar able to be fixed to at least one first tower (262) and at least one second tower (264); 15a first tower extending between first and second ends of the first tower, the second end of the first tower being coupled to the top surface of the first crossbar so that the first tower is perpendicular to the first crossbar, the first tower configured to removably fix with the first crossbar such that 
Regarding claim 21, Hight teaches in Figures 47-53A the system of claim 20, wherein, one of the first tower and the first crossbar includes a first protuberance (281, 287), and 10one of the first crossbar and the first tower includes a first opening (275, 277), the first opening configured to receive the first protuberance as the first tower engages with the first crossbar.  
Regarding claim 23, Hight teaches in Figures 47-53A the system of claim 20, wherein the first tower is configured to engage and disengage the first crossbar as the first tower is removably fixed to the first crossbar.  
Regarding claim 24, Hight teaches in Figures 41-68A the system of claim 20, wherein the first tower disengages from the first crossbar by means of a spring-loaded knob (287, 1006, 2006, 5007, 9281). 
Regarding claim 525, Hight teaches in Figures 1 and 41-53 the system of claim 20, further comprising: a second tower (264) extending in a vertical direction between first and second ends of the second tower, the second tower configured to removably fix with the first crossbar such that the second crossbar and the first tower securely engage with 10each other, the first 
Regarding claim 26, Hight teaches in Figures 41-53 the system of claim 25, wherein, 15the first crossbar including top and bottom surfaces, and the second end of the second tower being coupled to the bottom surface of the first crossbar (the first/second towers are coupleable to the top and bottom surfaces of the first crossbar).  
Regarding claim 27, Hight teaches in Figures 41-53 the system of claim 25, wherein, 20one of the second tower and first crossbar includes a first protuberance (281, 287), and one of the first crossbar and second tower includes a first opening (275, 277), the first opening configured to receive the first protuberance as the second tower engages with the first - 20 -crossbar.  
Regarding claim 31, Hight teaches in Figures 47-53A the system of claim 25, wherein the second tower is configured to engage and disengage the first crossbar as the second tower is removably fixed to the first crossbar.  5
Regarding claim 32, Hight teaches in Figures 1, 6, 41 and 52 the system of claim 25, wherein the first crossbar, the first tower and the second tower configured to rotate simultaneously along the axis perpendicular to the plane of the first crossbar.  10
Regarding claim 33, Hight teaches in Figures 1 and 41-53 (see alternative crossbar/tower configurations in Figs. 54-68A) the system of claim 20, further comprising: a second post (32 opposite other 32; first and second end structures being substantially identical) extending vertically between first and second ends of the second post, the second post different from the first post and spaced apart from the first post; and a second crossbar (283) mounted to the second post proximate to 15the second end of the second crossbar different from the first 
Regarding claim 35, Hight teaches in Figures 1 and 41-53 (see alternative crossbar/tower configurations in Figs. 54-68A) a system of an adjustable support apparatus for a 10surgery table, comprising: a crossbar (263) mounted to a post (32), the crossbar capable of being oriented perpendicular to the post such that first and second ends of the crossbar being in a different plane than first and second ends of the post; and 15a tower (262, 264) extending in a vertical direction between first and second ends of the tower, the tower configured to removably fix with the crossbar at a first opening (275, 277) formed in one of the crossbar and tower such that the crossbar and the tower securely engage with each other ([0267] – [0273]; see alternatives in [0274] – [0292]), crossbar configured to rotate along an 20axis (22) perpendicular to a plane of the crossbar while fixed to the tower.  
Regarding claim 36, Hight teaches in Figures 1 and 41-53 the system of claim 35, further comprising: - 23 -a carriage (220) coupled to the tower, the carriage configured to translate in inward and outward directions with respect to the crossbar.  5
Regarding claim 37, Hight teaches in Figures 41-44 and 69-73 the system of claim 35, further comprising: a platform (317) coupled to the carriage by at least one engagement surface (230), the platform extending perpendicular to the carriage such that the plane of the crossbar is perpendicular to a plane of the platform. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22, 28-30, 34, 38 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hight in view of Sharps et al. (U.S. Pub. No. 2010/0293713 – herein referred to as Sharps).
Regarding claim 22, Hight teaches in Figures 41-44 and 69-73 the system of claim 20, wherein a first platform (317) is 15coupled to the first carriage by a connector (230). Hight does not teach wherein the connector is combination of at least one engagement surface and at least one claw-like connector, the claw-like connector being disengaged from the engagement surface by activating a paddle structure. Sharps teaches in Figures 1-6 20a first platform (114) is 15coupled to a first carriage (315, 316) by a combination of at least one engagement surface (204) and at least one claw-like connector (308, 309), the claw-like connector being disengaged from the engagement surface by activating a paddle structure (502). The connector 230 of Hight and the connector 308, 309 of Sharps being substantially similar in function to couple a carriage to a platform. In view of Sharps, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to substitute the connector of Hight with the claw-like connectors of Sharps because the substitution would predictably result in retaining the 
Regarding claim 28, Hight teaches the system of claim 25. Hight does not teach further comprising: a second carriage coupled to the second tower, the second 5carriage configured to translate in inward and outward directions with respect to the first crossbar. However, Hight provides provisions on the first crossbar for upper and lower tower/carriage structures (20). Sharps teaches in Figures 1-6 a second carriage (315 or 316) coupled to a second tower (301 or 303), the second 5carriage configured to translate in inward and outward directions with respect to a first crossbar (312). In view of Sharps, it would have been obvious to a person having ordinary skill in the art at the time the invention was field to duplicate the first tower/carriage structure (20) of Hight to provide upper and lower tower/carriage structures, as in Sharps, to provide patient turning capability. Furthermore, the duplication of parts has been held to be prima facie obvious (MPEP 2144.04 §VI.B).
Regarding claim 29, Hight in view of Sharps, as discussed above, teaches the system of claim 28, further comprising: a second platform (Sharps Fig. 1, #122) coupled to the second carriage by at 10least one engagement surface (Hight Fig. 42, #230 or Sharps Fig. 2, #204), the second platform extending perpendicular to the second carriage such that the plane of the first crossbar is perpendicular to a plane of the second platform. Examiner notes that a second platform is necessary in the duplication in order to provide patient turning capability. 15
Regarding claim 30, Hight in view of Sharps teaches the system of claim 28. Sharps does not teach wherein the second tower further includes, a gear rack extending along the vertical direction of the second tower, the gear rack coupled to a pawl mechanism, the pawl 1. 
Regarding claim 34, Hight in view of Sharps, as discussed in claim 30 above, teaches the system of claim 20, further comprising: a gear rack (Sharps 301a, 301b, 303a, 303b) extending along the vertical direction of the first tower, the gear rack coupled to a pawl mechanism (Sharps [0066]), the pawl mechanism incorporated in the first carriage (Sharps 315, 316), the 
Regarding claim 38, Hight in view of Sharps, as discussed in claim 30 above, teaches the system of claim 35, wherein the tower further includes, a gear rack (Sharps 301a, 301b, 303a, 303b) extending along the vertical direction, the gear rack coupled to a pawl mechanism (Sharps [0066]), the pawl mechanism 15incorporated in the carriage (Sharps 315, 316), the pawl mechanism configured to engage and disengage the gear rack as the carriage translates in the inward and outward directions with respect to the crossbar. In view of Sharps, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to substitute the pin/hole carriage adjustment system of Hight with the rack/pawl adjustment system of Sharps because the substitution would predictably result in retaining the carriage position adjustment of Hight while not requiring disengagement of the carriage from the tower.
Regarding claim 39, Hight in view of Sharps, as discussed above, teaches a system of an adjustable support apparatus for a 20surgery table, comprising: a first post (Hight 32) extending vertically between a first and a second end of the first post; a first crossbar (Hight 283) .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20-39 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-54 of U.S. Patent No. 10,888,481. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application represent the same subject matter as the claims of U.S. Patent No. 10,888,481, albeit in a broader format.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS F POLITO whose telephone number is (571)270-5923.  The examiner can normally be reached on Monday - Friday 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571)270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        3/4/2021







    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes that Sharps provides one handle (304) for activating the rack/pawl system whereas Hight has one handle on either side of carriage. Both of the handles of Hight must be manipulated in order to move the carriage. Accordingly, it would have been obvious to duplicate (MPEP 2144.04 §VI.B) and/or rearrange (MPEP 2144.04 §IV.C) the handle Sharps to provide handles on either end of the carriage in the combination.